               Case 18-24666-AJC        Doc 9    Filed 11/28/18    Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA


In re:                                             )
                                                   )      Chapter 15
GMS Global Market Step Up Note Ltd. (in            )
Official Liquidation),                             )      Case No. 18-24666-AJC
                                                   )
Debtor in a Foreign Proceeding.                    )
                                                   )


                RULE 7007.1 CORPORATE OWNERSHIP STATEMENT
         Michael Pearson, in his capacity as Liquidator and Foreign Representative of GMS
Global Market Step Up Note Ltd. (in Official Liquidation) by and through his counsel, herby
files this statement in accordance with Rule 7007.1 of the Federal Rules of Bankruptcy
Procedure and states as follows:
           •   Vanguardia Group Inc. owns 100% of the equity interests of GMS Global Market
               Step Up Note Ltd.


Dated: November 28, 2018.
Miami, Florida



                                            EFR LAW FIRM

                                            /s/ Eduardo F. Rodriguez
                                            Eduardo F. Rodriguez (Florida Bar No. 36423)
                                            1548 Brickell Avenue
                                            Miami, Florida 33129
                                            (305) 340-0034 (telephone)

                                            ALSTON & BIRD LLP

                                            William S. Sugden (pro hac vice pending)
                                            Jonathan T. Edwards (pro hac vice pending)
                                            1201 West Peachtree Street
                                            Atlanta, Georgia 30309
                                            (404) 881-7000 (telephone)
                                            Attorneys for the Foreign Representatives
